Citation Nr: 0427336	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  02-08 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation (SMC) based on a 
need for regular aid and attendance or on housebound status.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is the spouse and recognized guardian for VA 
purposes of a veteran who served on active duty from February 
1941 to April 1942, and from February 1945 to June 1946.  He 
was a prisoner of war (POW) from April 9, 1942, to July 30, 
1942.  He was adjudicated to be incompetent to handle funds 
for VA purposes in a June 1999 rating decision.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an August 2001 rating decision by the Manila Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
October 2003 the Board remanded the case to satisfy due 
process requirements.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  

Well-groundedness is not an issue; this matter has been 
addressed on the merits.  The veteran was notified why his 
claim was denied in the August 2001 rating decision and in a 
June 2002 statement of the case (SOC).  A January 2001 letter 
to the appellant (before the decision appealed), while not 
specifically mentioning "VCAA," informed her of what 
evidence was needed for the veteran to establish entitlement 
to both aid and attendance and housebound benefits and of his 
and VA's respective responsibilities in claims development.  
A June 2004 supplemental SOC (SSOC) informed the appellant 
(and veteran) of pertinent VCAA provisions.  Other letters 
mailed in February 2003 and March 2004 also advised them of 
the type of evidence needed to establish entitlement to the 
benefits sought.  The March 2004 letter advised that the 
veteran had up to one year to submit additional evidence in 
support of his claim, and urged him to submit the evidence in 
60 days.  Everything submitted by the veteran to date has 
been accepted for the record, and considered.  

As to notice content, the letter advised the veteran what 
type of evidence was needed (and by inference that he should 
submit such evidence).  The appellant (and the veteran) has 
received all essential notice, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

In March 2003 the appellant sought information concerning 
possibly being provided assistance in the processing of this 
claim.  See VA Form 21-4138.  The March 2004 letter to the 
appellant/veteran provided a list of service organizations.  
The record does not show that the appellant opted to enlist 
the aid of any organization.  

In a February 1999 rating decision, the veteran was granted 
service connection for ischemic heart disease as a residual 
of beriberi, rated 60 percent.  This is the veteran's only 
service-connected disability.  The medical record also shows 
that the veteran suffers from status post stroke residuals.  

The issue of service connection for residuals of a 
cerebrovascular accident (CVA) as secondary to service 
connected ischemic heart disease is raised by the record.  
The matter on appeal is inextricably intertwined with the 
issue of service connection for residuals of a CVA.  On March 
2003 VA aid and attendance or housebound examination it was 
noted that the veteran had been hospitalized in 1996 (stroke) 
and 2002 (heart disease), and the examiner opined that the 
veteran probably needed aid and attendance due to his CVA 
residuals (and the aging process).  The Court has held that 
two issues are "inextricably intertwined" when they are so 
closely tied together that a final decision cannot be 
rendered unless both issues have been considered.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Here, should it be 
established that service connection is warranted for CVA 
residuals, such determination may well affect the outcome on 
the claim before the Board.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be scheduled for a 
VA examination by a cardiologist to 
determine whether, as likely as not, his 
service connected ischemic heart disease 
caused, contributed to cause, or 
aggravated his CVA and its  residuals.  
His claims folder must be reviewed by the 
examiner.  If the examiner determines 
that the veteran's ischemic heart disease 
did not cause, but aggravated, the 
veteran's CVA residuals, the examiner 
should opine (if possible) as to the 
degree of such aggravation.  The examiner 
must explain the rationale for all 
opinions given.  

2.  The RO should adjudicate the matter 
of entitlement to service connection for 
CVA residuals, including as secondary to 
service-connected ischemic heart disease.  
If the claim is denied, and the appellant 
files a timely notice of disagreement, 
the RO should issue an appropriate SOC, 
and give the appellant (on behalf of the 
veteran) the opportunity to respond.  

3.  The RO should then review the issue 
of entitlement to SMC based on a need for 
regular aid and attendance or on 
housebound status in light of the 
determination on the claim of service 
connection for CVA residuals (arranging 
for any additional development indicated, 
e.g., another housebound/A&A examination 
if service connection for CVA residuals 
is granted).  If SMC remains denied, the 
appellant should be furnished an 
appropriate supplemental SOC and afforded 
the opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for appellate review.

The appellant (and veteran) has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




